Citation Nr: 1746829	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-40 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1951 to November 1952, to include duty in the Korean War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The claim was remanded in June 2016 for evidentiary development, and all actions required by that remand order have been accomplished.  

The Veteran appeared at a Travel Board hearing in May 2016.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Objective audiological findings confirm that the veteran has level XI hearing in his left ear (under "exceptional" and non-"exceptional" evaluations) and level I hearing in his right ear; there is minimal functional impairment in the form of difficulty hearing in social and traffic situations.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.385, 4.85, 4.87a, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently in receipt of a 10 percent disability rating for his service-connected bilateral hearing loss disability.  He contends, essentially, that the disability is of greater severity and that a higher degree of compensation is warranted.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In a claim such as this, which does not arise from an initial grant of service connection, the entire period, to include the year previous to the filing of the claim for a higher rating, is to be considered to ensure that attention is given to the possibility of "staged ratings"; that is, separate ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).  In the current case, the level of disability is consistent and there is no need to consider application of "staged" evaluations.

Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations do allow some flexibility in rating what is categorized as "exceptional" hearing loss, and in the current case, the evidence of record does support a finding of "exceptional" hearing loss in the left ear.  Specifically, the defined regulatory "exceptional" patterns (puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz) are found in that ear.  See 38 C.F.R. § 4.86.  As such, the Board will consider an evaluation on puretone thresholds using either Table VI or VIa when evaluating that ear, utilizing whichever table produces a higher rating for the Veteran.  The right ear does not demonstrate an "exceptional" pattern of hearing loss, and it will be evaluated under Table VI.  Id.  

The Veteran was evaluated by VA in August 2014 and in October 2016.  The August 2014 results are as follows:  





HERTZ



1000
2000
3000
4000
Average
RIGHT
55
45
45
50
49
LEFT
105+
105+
105+
105+
105

Speech audiometry revealed speech recognition ability (Maryland CNC) of 96  percent in the right ear, with the left ear unable to be tested due to the severity of deafness on that side.

In October 2016, a second examination was conducted pursuant to the Board's June 2016 remand.  The results are as follows:  





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
45
50
55
50
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability (Maryland CNC) of 94 percent in the right ear, with the left ear unable to be tested due to the severity of deafness on that side.  

When applying 38 C.F.R. 4.87 at Table VI to the Veteran's audiological examinations of record, the results yield a numerical designation of I for the right ear (between 50 and 57 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination), and a numerical designation of XI for the left ear (98+ puretone decibel hearing loss, with between 0 and 34 percent speech discrimination).  Entering the category designations for each ear into Table VII results in a 10 percent disability evaluation.  When the left ear, which displays an "exceptional" pattern of hearing loss disability, is applied via Table VIa, a numerical designation of XI is, as with Table VI, returned (105+ puretone threshold).  When applying this with the numerical designation of I for the right ear obtained in Table VI (non-exceptional hearing loss pattern) into Table VII, a 10 percent disability rating is also obtained.  

As this is the case, the Veteran has shown entitlement to not more than the 10 percent disability rating for his hearing loss on a schedular basis.  The Board notes that it must also consider the functional impacts associated with the loss of hearing acuity.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has reported that the hearing loss "interferes at social gatherings," and that he has "difficulty hearing an emergency vehicle while driving."  Noisy environments present "frustrating" scenarios for the Veteran in his daily functioning.  A hearing aid is used in the right ear, with a "Cros aid" for the left.  

The Veteran experiences hearing loss in his left ear with a much less severe disability in his right ear.  While it presents some annoyances in social situations which are certainly and understandably frustrating, the level of severity is not so unique as to be outside of what is contemplated by the assignment of a schedular rating.  Functional impairment is, by all accounts, managed via hearing amplification devices, and the Veteran is able to continue with his daily activities with minimal interference outside of frustrations in traffic and social gatherings.  As this is the case, schedular hearing criteria accurately contemplate the severity of the hearing loss disability picture, and a rating in excess of 10 percent is not warranted.  Accordingly, the claim for an increase must be denied.  

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107 (b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to a disability rating in excess of 10 percent for a bilateral hearing loss disability is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


